DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 11/05/2021 is acknowledged.
Claims 3-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2021.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 06/20/2019, 09/03/2019, 12/01/2020, 07/20/2021 and 10/15/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 2016/0311199 A1 cited in IDS).

Regarding claims 1, 2 and 12-15, Iwamoto et al. disclose an interlayer film for a laminated glass that can be a one-layer structure or two or more-layer structure (see Abstract, Figures 1 and 2, and paragraphs 0054, 0057). The one-layer structure comprises a first layer (see paragraphs 0058, 0059). The two or more-layer structure can comprises a first layer, a second layer and a third layer, wherein the first layer is between the second layer and the third layer (see paragraph 0054). The first layer, the second layer and the third layer can comprise a polyvinyl acetal resin, a plasticizer, an oxidation inhibitor and an ultraviolet ray shielding agent (see Abstract, paragraphs 0062, 0088, 0131, 0132, 0147, 0149). The ultraviolet absorber can 
Iwamoto et al. do not disclose spectral transmittance as presently claimed. However, given that the interlayer of Iwamoto et al. is identical to that presently claimed, it is inherent or obvious that the interlayer of Iwamoto et al. has spectral transmittance as presently claimed.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobata et al. (US 6,673,456 B1) disclose an interlayer film for laminated glass, wherein the interlayer is interposed between two clear glass sheets, each of glass sheets having a thickness of 2.5 mm, a visible light transmittance of not less than 70% to light rays of 380 to 780 nm, a solar radiation transmittance to light rays of 300 to 2500 nm of not more than 80% of above-mentioned visible light transmittance rate (see col. 35, claim 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787